Order entered August 20, 2015




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-14-01556-CV

            VAREL INTERNATIONAL INDUSTRIES, L.P., ET AL., Appellants

                                                   V.

                   PETRODRILLBITS INTERNATIONAL, INC., Appellee

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-00490

                                               ORDER
       We GRANT appellants’ August 18, 2015 unopposed motion for an extension of time to

file a reply brief. We ORDER the reply brief tendered to this Court by appellants on August 13,

2015 filed as of the date of this order.


                                                          /s/   ELIZABETH LANG-MIERS
                                                                JUSTICE